[wncsupplementalplan001.jpg]
WABASH NATIONAL CORPORATION SUPPLEMENTAL PLAN 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan002.jpg]
Wabash National Corporation Supplemental Plan ARTICLE I Establishment and
Purpose
..................................................................................................1
ARTICLE II
Definitions............................................................................................................................1
ARTICLE III Eligibility and Participation
.................................................................................................8
ARTICLE IV Deferrals
...............................................................................................................................9
ARTICLE V Company Contributions
.....................................................................................................12
ARTICLE VI Benefits
..............................................................................................................................12
ARTICLE VII Modifications to Payment Schedules
.................................................................................15
ARTICLE VIII Valuation of Account Balances; Investments
....................................................................16 ARTICLE
IX Administration
...................................................................................................................17
ARTICLE X Amendment and Termination
............................................................................................19
ARTICLE XI Informal Funding
...............................................................................................................19
ARTICLE XII Claims
................................................................................................................................20
ARTICLE XIII General Provisions
.............................................................................................................26
4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan003.jpg]
Wabash National Corporation Supplemental Plan ARTICLE I Establishment and
Purpose Wabash National Corporation (the “Company”) hereby amends and restates
the Wabash National Corporation Supplemental Plan (the “Plan”), effective as of
May 12, 2020. The purpose of the Plan is to attract and retain key employees and
Directors by providing each Participant with an opportunity to defer receipt of
a portion of their salary, bonus, and other specified compensation. The Plan is
not intended to meet the qualification requirements of Code Section 401(a), but
is intended to meet the requirements of Code Section 409A, and shall be operated
and interpreted consistent with that intent. The Plan constitutes an unsecured
promise by a Participating Employer to pay benefits in the future. Participants
in the Plan shall have the status of general unsecured creditors of the Company
or the Adopting Employer, as applicable. Each Participating Employer shall be
solely responsible for payment of the benefits of its employees and their
beneficiaries. The Plan is unfunded for Federal tax purposes and is intended to
be an unfunded arrangement for eligible employees who are part of a select group
of management or highly compensated employees of the Employer within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(l) of ERISA. Any amounts set aside to
defray the liabilities assumed by the Company or an Adopting Employer will
remain the general assets of the Company or the Adopting Employer and shall
remain subject to the claims of the Company’s or the Adopting Employer’s
creditors until such amounts are distributed to the Participants. ARTICLE II
Definitions 2.1 Account. Account means a bookkeeping account maintained by the
Committee to record the payment obligation of a Participating Employer to a
Participant as determined under the terms of the Plan. The Committee may
maintain an Account to record the total obligation to a Participant and
component Accounts to reflect amounts payable at different times and in
different forms. Reference to an Account means any such Account established by
the Committee, as the context requires. Accounts are intended to constitute
unfunded obligations within the meaning of Sections 201(2), 301(a)(3) and
401(a)(l) of ERISA. 2.2 Account Balance. Account Balance means, with respect to
any Account, the total payment obligation owed to a Participant from such
Account as of the most recent Valuation Date. 2.3 Adopting Employer. Adopting
Employer means an Affiliate who, with the consent of the Company, has adopted
the Plan for the benefit of its eligible employees. 2.4 Affiliate. Affiliate
means a corporation, trade or business that, together with the Company, is
treated as a single employer under Code Section 414(b) or (c). 2.5 Beneficiary.
Beneficiary means a natural person, estate, or trust designated by a Participant
to receive payments to which a Beneficiary is entitled in accordance with Page 1
of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan004.jpg]
Wabash National Corporation Supplemental Plan provisions of the Plan. The
Participant’s spouse, if living, otherwise the Participant’s estate, shall be
the Beneficiary if: (i) the Participant has failed to properly designate a
Beneficiary, or (ii) all designated Beneficiaries have predeceased the
Participant. A former spouse shall have no interest under the Plan, as
Beneficiary or otherwise, unless the Participant designates such person as a
Beneficiary after dissolution of the marriage, except to the extent provided
under the terms of a domestic relations order as described in Code Section
414(p)(l)(B). 2.6 Business Day. A Business Day is each day on which the New York
Stock Exchange is open for business. 2.7 Cause. Cause means with respect to a
Participant (i) commission of a felony or other serious crime, (ii) fraudulent
or dishonest conduct intended to benefit the Participant at the expense of the
Employer, or (iii) action that brings the Employer into disrepute or otherwise
harms the Employer’s reputation. 2.8 Change in Control. Change in Control, with
respect to a Participating Employer that is organized as a corporation, occurs
on the date on which any of the following events occur (i) a change in the
ownership of the Participating Employer; (ii) a change in the effective control
of the Participating Employer; (iii) a change in the ownership of a substantial
portion of the assets of the Participating Employer. For purposes of this
Section, a change in the ownership of the Participating Employer occurs on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Participating Employer that, together with
stock held by such person or group constitutes more than 50% of the total fair
market value or total voting power of the stock of the Participating Employer. A
change in the effective control of the Participating Employer occurs on the date
on which either (i) a person, or more than one person acting as a group,
acquires ownership of stock of the Participating Employer possessing 30% or more
of the total voting power of the stock of the Participating Employer, taking
into account all such stock acquired during the 12-month period ending on the
date of the most recent acquisition, or (ii) a majority of the members of the
Participating Employer’s Board of Directors is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of such Board of Directors prior to the date of the appointment
or election, but only if no other corporation is a majority shareholder of the
Participating Employer. A change in the ownership of a substantial portion of
assets occurs on the date on which any one person, or more than one person
acting as a group, other than a person or group of persons that is related to
the Participating Employer, acquires assets from the Participating Employer that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Participating Employer
immediately prior to such-acquisition or acquisitions, taking into account all
such assets acquired during the 12-month period ending on the date of the most
recent acquisition. An event constitutes a Change in Control with respect to a
Participant only if the Participant performs services for the Participating
Employer that has experienced the Page 2 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan005.jpg]
Wabash National Corporation Supplemental Plan Change in Control, or the
Participant’s relationship to the affected Participating Employer otherwise
satisfies the requirements of Treasury Regulation Section 1.409A-3(i)(5)(ii).
The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.
2.9 Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan. 2.10 Code. Code means the Internal Revenue Code of
1986, as amended from time to time. 2.11 Code Section 409A. Code Section 409A
means section 409A of the Code, and regulations and other guidance issued by the
Treasury Department and Internal Revenue Service thereunder. 2.12 Committee.
Committee means the committee appointed by the Board of Directors of the Company
(or the appropriate committee of such board) to administer the Plan. If no
designation is made, the Chief Executive Officer of the Company or his delegate
shall have and exercise the powers of the Committee. 2.13 Company. Company means
Wabash National Corporation. 2.14 Company Contribution. Company Contribution
means a credit by a Participating Employer to a Participant’s Account(s) in
accordance with the provisions of Article V of the Plan. Company Contributions
are credited at the sole discretion of the Participating Employer and the fact
that a Company Contribution is credited in one year shall not obligate the
Participating Employer to continue to make such Company Contribution in
subsequent years. Unless the context clearly indicates otherwise, a reference to
Company Contribution shall include Earnings attributable to such contribution.
2.15 Compensation. Compensation means a Participant’s base salary, bonus,
commission, Director fees, and such other cash or equity-based compensation (if
any) approved by the Committee as Compensation that may be deferred under this
Plan. Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A.
2.16 Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer, or an online
enrollment or other form, that specifies (i) the amount of each component of
Compensation that the Participant has elected to defer to the Plan in accordance
with the provisions of Article IV, and (ii) the Payment Schedule applicable to
one or more Accounts. The Committee may permit different deferral amounts for
each component of Compensation and may establish a minimum or maximum deferral
amount for each such component. Unless otherwise specified by the Committee in
the Compensation Deferral Agreement, Participants may defer up to 90% of their
base salary and up to 100% of other types of Compensation for a Plan Year;
provided that, if a Director elects to defer any restricted stock units for a
Plan Year, 100% of such restricted stock units will be deferred. A Page 3 of 28
4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan006.jpg]
Wabash National Corporation Supplemental Plan Compensation Deferral Agreement
may also specify the investment allocation described in Section 8.4. 2.17 Death
Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1 of the Plan. 2.18 Deferral. Deferral means a credit to a
Participant’s Account(s) that records that portion of the Participant’s
Compensation that the Participant has elected to defer to the Plan in accordance
with the provisions of Article IV. Unless the context of the Plan clearly
indicates otherwise, a reference to Deferrals includes Earnings attributable to
such Deferrals. Deferrals shall be calculated with respect to the gross cash
Compensation payable to the Participant prior to any deductions or withholdings,
but shall be reduced by the Committee as necessary so that it does not exceed
100% of the cash Compensation of the Participant remaining after deduction of
all required income and employment taxes, 401(k) and other employee benefit
deductions, and other deductions required by law. Changes to payroll
withholdings that affect the amount of Compensation being deferred to the Plan
shall be allowed only to the extent permissible under Code Section 409A. 2.19
Director. Director means a non-employee member of the Board of Directors of the
Company. 2.20 Disability Benefit. Disability Benefit means the benefit payable
under the Plan to a Participant in the event such Participant is determined to
be Disabled. 2.21 Disabled. Disabled means that a Participant is, by reason of
any medically-determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve months, (i) unable to engage in any substantial gainful
activity, or (ii) receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant’s employer. The Committee shall determine whether a Participant is
Disabled in accordance with Code Section 409A provided, however, that a
Participant shall be deemed to be Disabled if determined to be totally disabled
by the Social Security Administration or the Railroad Retirement Board. 2.22
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VIII. 2.23 Effective Date. Effective Date means May 12, 2020. 2.24
Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(l) of ERISA, as determined
by the Committee from time to time in its sole discretion, who has been employed
for at least three (3) months. 2.25 Employee. Employee means a common-law
employee of an Employer. Page 4 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan007.jpg]
Wabash National Corporation Supplemental Plan 2.26 Employer. Employer means,
with respect to Employees it employs, the Company and each Affiliate. 2.27
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time. 2.28 Participant. Participant means an Eligible
Employee or a Director who has received notification of his or her eligibility
to defer Compensation under the Plan under Section 3.1 and any other person with
an Account Balance greater than zero, regardless of whether such individual
continues to be an Eligible Employee or a Director. A Participant’s continued
participation in the Plan shall be governed by Section 3.2 of the Plan. 2.29
Participating Employer. Participating Employer means the Company and each
Adopting Employer. 2.30 Payment Schedule. Payment Schedule means the date as of
which payment of an Account under the Plan will commence and the form in which
payment of such Account will be made. 2.31 Performance-Based Compensation.
Performance-Based Compensation means Compensation where the amount of, or
entitlement to, the Compensation is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least twelve consecutive months. Organizational or
individual performance criteria are considered pre-established if established in
writing by not later than ninety (90) days after the commencement of the period
of service to which the criteria relate, provided that the outcome is
substantially uncertain at the time the criteria are established. The
determination of whether Compensation qualifies as “Performance-Based
Compensation” will be made in accordance with Treas. Reg. Section 1.409A-1(e)
and subsequent guidance. 2.32 Plan. Generally, the term Plan means the “Wabash
National Corporation Supplemental Plan” as documented herein and as may be
amended from time to time hereafter. However, to the extent permitted or
required under Code Section 409A, the term Plan may in the appropriate context
also mean a portion of the Plan that is treated as a single plan under Treas.
Reg. Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section. 2.33 Plan Year. Plan Year means January 1
through December 31. 2.34 Retirement/Termination Benefit. Retirement/Termination
Benefit means the benefit payable to a Participant under the Plan following the
Participant’s Separation from Service. 2.35 Retirement/Termination Account.
Retirement/Termination Account means an Account established by the Committee to
record the amounts payable to a Participant upon Separation from Service. Unless
otherwise determined by the Committee, a Participant Page 5 of 28
4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan008.jpg]
Wabash National Corporation Supplemental Plan may maintain no more than two
Retirement/Termination Accounts with respect to cash deferrals, and the first
Retirement/Termination Account established with respect to a Participant shall
be considered the Participant’s “Primary Retirement/Termination Account.” Unless
the Participant has established a Specified Date Account, all Deferrals and
Company Contributions shall be allocated to a Retirement/Termination Account on
behalf of the Participant. 2.36 RSU Retirement/Termination Account. RSU
Retirement/Termination Account means a Retirement/Termination Account
established by the Committee for Director deferrals of restricted stock units.
2.37 Separation from Service. An Employee incurs a Separation from Service upon
termination of employment with the Employer. A Director incurs a Separation from
Service upon the expiration of all contracts with the Employer to serve as a
Director, provided the contractual relationship has in good faith been
completely terminated. Whether a Separation from Service has occurred shall be
determined by the Committee in accordance with Code Section 409A. Except in the
case of an Employee on a bona fide leave of absence as provided below, an
Employee is deemed to have incurred a Separation from Service if the Employer
and the Employee reasonably anticipated that the level of services to be
performed by the Employee after a date certain would be reduced to 20% or less
of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months, disregarding periods during which the Employee was on a bona fide leave
of absence. An Employee who is absent from work due to military leave, sick
leave, or other bona fide leave of absence shall incur a Separation from Service
on the first date immediately following the later of (i) the six-month
anniversary of the commencement of the leave or (ii) the expiration of the
Employee’s right, if any, to reemployment under statute or contract. If a
Participant is both a Director and an Employee, the services provided as a
Director shall be disregarded in determining whether there has been a Separation
from Service as an Employee, and the services provided as an Employee shall be
disregarded in determining whether there has been a Separation from Service as a
Director, provided the portion of the Plan in which the Participant participates
as a Director is substantially similar to arrangements covering non-Employee
Directors. For purposes of determining whether a Separation from Service has
occurred, the Employer means the Employer as defined in Section 2.26 of the
Plan, except that for purposes of determining whether another organization is an
Affiliate of the Company, common ownership of at least 50% shall be
determinative. The Committee specifically reserves the right to determine
whether a sale or other disposition of substantial assets to an unrelated party
constitutes a Separation from Service with respect to a Participant providing
services to the seller immediately prior to Page 6 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan009.jpg]
Wabash National Corporation Supplemental Plan the transaction and providing
services to the buyer after the transaction. Such determination shall be made in
accordance with the requirements of Code Section 409A. 2.38 Specified Date
Account. A Specified Date Account means an Account established by the Committee
to record the amounts payable at a future date as specified in the Participant’s
Compensation Deferral Agreement. Unless otherwise determined by the Committee, a
Participant may maintain no more than five Specified Date Accounts. A Specified
Date Account may be identified in enrollment materials as an “In-Service
Account” or such other name as established by the Committee without affecting
the meaning thereof. 2.39 Specified Date Benefit. Specified Date Benefit means
the benefit payable to a Participant under the Plan in accordance with Section
6.1(b). 2.40 Specified Employee. Specified Employee means an Employee who, as of
the date of his Separation from Service, is a “key employee” of the Company or
any Affiliate, any stock of which is actively traded on an established
securities market or otherwise. An Employee is a key employee i f he meets the
requirements of Code Section 416(i)(l)(A)(i), (ii), or (iii) (applied in
accordance with applicable regulations thereunder and without regard to Code
Section 416(i)(5)) at any time during the 12-month period ending on the
Specified Employee Identification Date. Such Employee shall be treated as a key
employee for the entire 12-month period beginning on the Specified Employee
Effective Date. For purposes of determining whether an Employee is a Specified
Employee, the compensation of the Employee shall be determined in accordance
with the definition of compensation provided under Treas. Reg. Section
1.415(c)-2(d)(3) (wages within the meaning of Code section 3401(a) for purposes
of income tax withholding at the source, plus amounts excludible from gross
income under section 125(a), 132(f)(4), 402(e)(3), 402(h)(l )(B), 402(k) or
457(b), without regard to rules that limit the remuneration included in wages
based on the nature or location of the employment or the services performed);
provided, however, that, with respect to a nonresident alien who is not a
Participant in the Plan, compensation shall not include compensation that is not
includible in the gross income of the Employee under Code Sections 872,
893,894,911, 931 and 933, provided such compensation is not effectively
connected with the conduct of a trade or business within the United States.
Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-l (i)(2), and (ii) the Company may through action
that is legally binding with respect to all nonqualified deferred compensation
plans maintained by the Company, elect to use a different definition of
compensation. In the event of corporate transactions described in Treas. Reg.
Section 1.409A-1 (i)6), the identification of Specified Employees shall be
determined in accordance with the default Page 7 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan010.jpg]
Wabash National Corporation Supplemental Plan rules described therein, unless
the Employer elects to utilize the available alternative methodology through
designations made within the timeframes specified therein. 2.41 Specified
Employee Identification Date. Specified Employee Identification Date means
December 31, unless the Employer has elected a different date through action
that is legally binding with respect to all nonqualified deferred compensation
plans maintained by the Employer. 2.42 Specified Employee Effective Date.
Specified Employee Effective Date means the first day of the fourth month
following the Specified Employee Identification Date, or such earlier date as is
selected by the Committee. 2.43 Substantial Risk of Forfeiture. Substantial Risk
of Forfeiture shall have the meaning specified in Treas. Reg. Section
1.409A-1(d); 2.44 Unforeseeable Emergency. An Unforeseeable Emergency means a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, the Participant’s
dependent (as defined in Code section 152, without regard to section 152(b)(l),
(b)(2), and (d)(l)(B)), or a Beneficiary; loss of the Participant’s property due
to casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance, for example, as a result of a natural disaster);
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The types of events
which may qualify as an Unforeseeable Emergency may be limited by the Committee.
2.45 Valuation Date. Valuation Date shall mean each Business Day. ARTICLE III
Eligibility and Participation 3.1 Eligibility and Participation. An Eligible
Employee or a Director becomes a Participant upon the earlier to occur of (i) a
credit of Company Contributions under Article V or (ii) receipt of notification
of eligibility to participate. 3.2 Duration. A Participant shall be eligible to
defer Compensation and receive allocations of Company Contributions, subject to
the terms of the Plan, for as long as such Participant remains an Eligible
Employee or a Director. A Participant who is no longer an Eligible Employee or a
Director but has not Separated from Service may not elect to defer additional
Compensation under the Plan but may otherwise exercise all of the rights o f a
Participant under the Plan with respect to his or her Account(s). On and after a
Separation from Service, a Participant shall remain a Participant as long as his
or her Account Balance is greater than zero and during such time may continue to
make allocation elections as provided in Section 8.4. An individual shall cease
being a Participant in the Plan when all benefits under the Plan to which he or
she is entitled have been paid Page 8 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan011.jpg]
Wabash National Corporation Supplemental Plan ARTICLE IV Deferrals 4.1 Deferral
Elections, Generally. (a) A Participant may elect to defer Compensation by
submitting a Compensation Deferral Agreement during the enrollment periods
established by the Committee and in the manner specified by the Committee, but
in any event, in accordance with Section 4.2. A Compensation Deferral Agreement
that is not timely filed with respect to a service period or component of
Compensation shall be considered void and shall have no effect with respect to
such service period or Compensation. The Committee may modify any Compensation
Deferral Agreement prior to the date the election becomes irrevocable under the
rules of Section 4.2. (b) The Participant shall specify on his or her
Compensation Deferral Agreement the amount of Deferrals and whether to allocate
Deferrals to a Retirement/Termination Account or to a Specified Date Account;
provided that, if a Director elects to defer restricted stock units, 100% of
such restricted stock units shall be deferred and will automatically be
allocated to a RSU Retirement/Termination Account. If no designation is made
with respect to cash Compensation, Deferrals shall be allocated to the Primary
Retirement/Termination Account. A Participant may also specify (from the
alternatives made available by the Committee) in his or her Compensation
Deferral Agreement the Payment Schedule applicable to his or her Plan Accounts
other than RSU Retirement/Termination Accounts. If the Payment Schedule is not
specified in a Compensation Deferral Agreement, the Payment Schedule shall be
the Payment Schedule specified in Section 6.2. 4.2 Timing Requirements for
Compensation Deferral Agreements. (a) First Year of Eligibility. In the case of
the first year in which an Eligible Employee or a Director becomes eligible to
participate in the Plan, he has up to 30 days following his initial eligibility
to submit a Compensation Deferral Agreement with respect to Compensation to be
earned during such year. The Compensation Deferral Agreement described in this
paragraph becomes irrevocable upon the end of such 30-day period. The
determination of whether an Eligible Employee or a Director may file a
Compensation Deferral Agreement under this paragraph shall be determined in
accordance with the rules of Code Section 409A, including the provisions of
Treas. Reg. Section 1.409A-2(a)(7). A Compensation Deferral Agreement filed
under this paragraph applies to Compensation earned on and after the date the
Compensation Deferral Agreement becomes irrevocable. (b) Prior Year Election.
Except as otherwise provided in this Section 4.2, Participants may defer
Compensation by filing a Compensation Deferral Agreement no later than December
31 of the year prior to the year in which the Page 9 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan012.jpg]
Wabash National Corporation Supplemental Plan Compensation to be deferred is
earned. A Compensation Deferral Agreement described in this paragraph shall
become irrevocable with respect to such Compensation as of December 31 of the
year prior to the year in which such Compensation is earned. (c)
Performance-Based Compensation. Participants may file a Compensation Deferral
Agreement with respect to Performance-Based Compensation no later than the date
that is six months before the end of the performance period, provided that: (i)
the Participant performs services continuously from the later of the beginning
of the performance period or the date the criteria are established through the
date the Compensation Deferral Agreement is submitted; and (ii) the Compensation
is not readily ascertainable as of the date the Compensation Deferral Agreement
is filed. A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void. (d) Sales Commissions. Sales commissions (as defined in
Treas. Reg. Section 1.409A-2(a)(12)(i)) are considered to be earned in the
taxable year of the Participant in which the customer remits payment to the
Employer. The Compensation Deferral Agreement must be filed before the last day
of the year preceding the year in which the sales commissions are earned and
becomes irrevocable after that date. (e) Short-Term Deferrals. Compensation that
meets the definition of a “short-term deferral” described in Treas. Reg. Section
1.409A-1(b)(4) may be deferred in accordance with the rules of Article VII,
applied as if the date the Substantial Risk of Forfeiture lapses is the date
payments were originally scheduled to commence, provided, however, that the
provisions of Section 7.3 shall not apply to payments attributable to a Change
in Control (as defined in Treas. Reg. Section 1.409A- 3(i)(5)). (f) Certain
Forfeitable Rights. With respect to a legally binding right to a payment in a
subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least twelve months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made Page 10 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan013.jpg]
Wabash National Corporation Supplemental Plan at least twelve months in advance
of the earliest date at which the forfeiture condition could lapse. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
after such 30th day or, if earlier, twelve months in advance of the earliest
date at which the forfeiture condition could lapse. If the forfeiture condition
applicable to the payment lapses before the end of the required service period
as a result of the Participant’s death or disability (as defined in Treas. Reg.
Section 1.409A-3(i)(4)) or upon a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will be void unless
it would be considered timely under another rule described in this Section. (g)
Company Awards. Participating Employers may unilaterally provide for deferrals
of Company awards prior to the date of such awards. Deferrals of Company awards
(such as sign-on, retention, or severance pay) may be negotiated with a
Participant prior to the date the Participant has a legally binding right to
such Compensation. (h) “Evergreen” Deferral Elections. Compensation Deferral
Agreements will continue in effect for each subsequent year or performance
period until subsequently modified by a Participant. Such “evergreen”
Compensation Deferral Agreements will become effective with respect to an item
of Compensation on the date such election becomes irrevocable under this Section
4.2. An evergreen Compensation Deferral Agreement may be terminated or modified
prospectively with respect to Compensation for which such election remains
revocable under this Section 4.2. A Participant whose Compensation Deferral
Agreement is cancelled in accordance with Section 4.6 will be required to file a
new Compensation Deferral Agreement under this Article IV in order to recommence
Deferrals under the Plan. 4.3 Allocation of Deferrals. Subject to the
limitations of the Plan, a Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for Specified Date Accounts (for example, the third
Plan Year following the year Compensation subject to the Compensation Deferral
Agreement is earned). 4.4 Deductions from Pay. The Committee has the authority
to determine the payroll practices under which any component of Compensation
subject to a Compensation Deferral Agreement will be deducted from a
Participant’s Compensation. 4.5 Vesting. Participant Deferrals shall be 100%
vested at all times. 4.6 Cancellation of Deferrals. The Committee may cancel a
Participant’s Deferrals (i) for the balance of the Plan Year in which an
Unforeseeable Emergency occurs, (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, and (iii) during
periods in which the Participant is unable to perform the duties of his or her
position or any substantially similar position due to a mental or physical
impairment Page 11 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan014.jpg]
Wabash National Corporation Supplemental Plan that can be expected to result in
death or last for a continuous period of at least six months, provided
cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third month following the date the
Participant incurs the disability (as defined in this paragraph (iii)). ARTICLE
V Company Contributions 5.1 Matching Contributions. A Participating Employer may
credit Matching Contributions for a Plan Year to the Account of a Participant.
If Matching Contributions are credited, they shall equal 100% of the first 3% of
Compensation (excluding non-cash Compensation deferred by Directors) deferred to
the Plan, and 50% of the next 2% of Compensation (excluding non-cash
Compensation deferred by Directors) deferred to the Plan, except as otherwise
provided by a Participating Employer. RSU Retirement/Termination Accounts
receive no Matching Contributions. 5.2 Discretionary Company Contributions. The
Participating Employer may, from time to time in its sole and absolute
discretion, credit Company Contributions to any Participant in any amount
determined by the Participating Employer. Such contributions will be credited to
a Participant’s Retirement/Termination Account. 5.3 Vesting. Company
Contributions described in Sections 5.1 and 5.2, above, and the Earnings
thereon, shall be 100% vested when credited. Notwithstanding anything to the
contrary in this Section 5.3, however, all Company Contributions shall be
forfeited if the Participant’s employment is terminated by the Participating
Employer for Cause. ARTICLE VI Benefits 6.1 Benefits, Generally. A Participant
shall be entitled to the following benefits under the Plan: (a)
Retirement/Termination Benefit. Upon the Participant’s Separation from Service,
he or she shall be entitled to a Retirement/Termination Benefit. The
Retirement/Termination Benefit shall be equal to the vested portion of the
Retirement/Termination Account(s) and the unpaid balances of any Specified Date
Accounts. The Retirement/Termination Benefit shall be based on the value of such
Account(s) as of the end of the month in which Separation from Service occurs.
Payment of the Retirement/Termination Benefit will be made or begin the first
day of the month following the month in which Separation from Service occurs,
provided, however, that with respect to a Participant who is a Specified
Employee as of the date such Participant incurs a Separation from Service,
payment will be made or begin on the first day of the seventh month following
the month in which such Separation from Service occurs. If the
Retirement/Termination Benefit is to be paid in the form of installments, any
subsequent installment payments to a Specified Employee will be paid on the
anniversary of the date the initial installment was made. Page 12 of 28
4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan015.jpg]
Wabash National Corporation Supplemental Plan (b) Specified Date Benefit. If the
Participant has established one or more Specified Date Accounts, he or she shall
be entitled to a Specified Date Benefit with respect to each such Specified Date
Account. The Specified Date Benefit shall be equal to the balance of the
Specified Date Account at the time of payment, based on the value of that
Account as of the end of the month designated as the payment commencement date
by the Participant at the time the Account was established. Payment of the
Specified Date Benefit will be made or begin the first day of the month
following the designated month. (c) Disability Benefit. Upon a determination by
the Committee that a Participant is Disabled, he or she shall be entitled to a
Disability Benefit. The Disability Benefit shall be equal to the vested portion
of the Retirement/Termination Account and the unpaid balances of any Specified
Date Accounts. The Disability Benefit shall be based on the value of the
Accounts as of the last day of the month in which Disability occurs and will be
paid the first day of the following month. (d) Death Benefit. In the event of
the Participant’s death, his or her designated Beneficiary(ies) shall be
entitled to a Death Benefit. The Death Benefit shall be equal to the vested
portion of the Retirement/Termination Account and the unpaid balances of any
Specified Date Accounts. The Death Benefit shall be based on the value of the
Accounts as of the end of the month in which death occurred, with payment made
in the first day of the following month. (e) Unforeseeable Emergency Payments. A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Committee to receive payment of all or any portion of his or her
vested Accounts. Whether a Participant or Beneficiary is faced with an
Unforeseeable Emergency permitting an emergency payment shall be determined by
the Committee based on the relevant facts and circumstances of each case, but,
in any case, a distribution on account of Unforeseeable Emergency may not be
made to the extent that such emergency is or may be reimbursed through insurance
or otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of Deferrals under this Plan. If an emergency payment is approved by
the Committee, the amount of the payment shall not exceed the amount reasonably
necessary to satisfy the need, taking into account the additional compensation
that is available to the Participant as the result of cancellation of deferrals
to the Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted first from the vested portion of the
Participant’s Retirement/Termination Account until depleted and then from the
vested Specified Date Accounts, beginning with the Specified Date Account with
the latest payment commencement date. Emergency payments shall be paid in a
single lump sum within the 90-day period following the date the payment is
approved by the Committee. Page 13 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan016.jpg]
Wabash National Corporation Supplemental Plan 6.2 Form of Payment. (a)
Retirement/Termination Benefit. A Participant who is entitled to receive a
Retirement/Termination Benefit shall receive payment of such benefit in a single
lump sum, unless the Participant elects on his or her initial Compensation
Deferral Agreement to have such benefit paid in one of the following alternative
forms of payment (i) substantially equal annual installments over a period of
two to fifteen years, as elected by the Participant; or (ii) a lump sum payment
of a percentage of the balance in the applicable Accounts, with the balance paid
in substantially equal annual installments over a period of two to fourteen
years, as elected by the Participant; provided that a Retirement/Termination
Benefit payable with respect to an RSU Retirement/Termination Account shall be
paid in a single lump sum. The Payment Schedule for the Primary
Retirement/Termination Account determines how such Account and all Specified
Date Accounts described in Section 6.1(a) will be paid. A Participant’s second
Retirement/Termination Account holding cash Compensation Deferrals will be paid
separately as elected by the Participant from the optional forms of payment set
forth in this Section 6.2(a). (b) Specified Date Benefit. The Specified Date
Benefit shall be paid in a single lump sum, unless the Participant elects on the
Compensation Deferral Agreement with which the account was established to have
the Specified Date Account paid in substantially equal annual installments over
a period of two to five years, as elected by the Participant. Notwithstanding
any election of a form of payment by the Participant, upon a Separation from
Service the unpaid balance of a Specified Date Account shall be paid in
accordance with the form of payment applicable to the Primary
Retirement/Termination Account, or to the Disability or Death Benefit, as
applicable. (c) Disability Benefit. A Participant who is entitled to receive a
Disability Benefit shall receive payment of such benefit in accordance with the
Payment Schedule applicable to the Retirement/Termination Benefit. (d) Death
Benefit. A designated Beneficiary who is entitled to receive a Death Benefit
shall receive payment of such benefit in accordance with the Payment Schedule
applicable to the Retirement/Termination Benefit. (e) Change in Control. A
Participant will receive his or her Retirement/Termination Benefit in a single
lump sum payment equal to the unpaid balance of all of his or her Accounts if
Separation from Service occurs within 24 months following a Change in Control.
In addition to the foregoing, upon a Change in Control, a Participant who has
incurred a Separation from Service prior to the Change in Control, and any
Beneficiary of such Participant who is receiving or is scheduled to receive
payments, will receive the balance of all unpaid Accounts in a single Page 14 of
28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan017.jpg]
Wabash National Corporation Supplemental Plan lump sum. Accounts will be valued
as of the last day of the month following the Change in Control and will be paid
within 90 days of said Change in Control. (f) Small Account Balances.
Notwithstanding any Participant election or other provision of the Plan, a
Participant’s Accounts will be paid in a single lump sum if, upon the
commencement of his or her Retirement/Termination, Death or Disability Benefit,
the combined value of his or her Accounts is not greater than $10,000. (g) Rules
Applicable to Installment Payments. If a Payment Schedule specifies installment
payments, annual payments will be made beginning as of the payment commencement
date for such installments and shall continue on each anniversary thereof until
the number of installment payments specified in the Payment Schedule has been
paid. The amount of each installment payment shall be determined by dividing (a)
by (b), where (a) equals the Account Balance as of the Valuation Date and (b)
equals the remaining number of installment payments. For purposes of Article
VII, installment payments will be treated as a single payment. If a lump sum
equal to less than 100% of the Retirement/Termination Account is paid, the
payment commencement date for the installment form of payment will be the first
anniversary of the payment of the lump sum. (h) Medium of Payment. Except to the
extent otherwise determined by the Committee, payment of amounts deferred under
the Plan (including Dividend Equivalents (as defined below)) will be in cash,
provided that payments with respect to deferred restricted stock units under any
RSU Retirement/Termination Account will be made in whole shares of the Company’s
common stock issued under the Company’s 2017 Omnibus Incentive Plan (or any
successor equity incentive plan thereto). 6.3 Acceleration of or Delay in
Payments. The Committee, in its sole and absolute discretion, may elect to
accelerate the time or form of payment of a benefit owed to the Participant
hereunder, provided such acceleration is permitted under Treas. Reg. Section
1.409A-3(j)(4). The Committee may also, in its sole and absolute discretion,
delay the time for payment of a benefit owed to the Participant hereunder, to
the extent permitted under Treas. Reg. Section 1.409A-2(b)(7). If the Plan
receives a domestic relations order (within the meaning of Code Section
414(p)(l)(B)) directing that all or a portion of a Participant’s Accounts be
paid to an “alternate payee,” any amounts to be paid to the alternate payee(s)
shall be paid in a single lump sum. ARTICLE VII Modifications to Payment
Schedules 7.1 Participant’s Right to Modify. A Participant may modify any or all
of the alternative Payment Schedules with respect to an Account, consistent with
the permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII. Page 15 of 28
4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan018.jpg]
Wabash National Corporation Supplemental Plan 7.2 Time of Election. The date on
which a modification election is submitted to the Committee must be at least
twelve months prior to the date on which payment is scheduled to commence under
the Payment Schedule in effect prior to the modification. 7.3 Date of Payment
under Modified Payment Schedule. Except with respect to modifications that
relate to the payment of a Death Benefit or a Disability Benefit, the date
payments are to commence under the modified Payment Schedule must be no earlier
than five years after the date payment would have commenced under the original
Payment Schedule. Under no circumstances may a modification election result in
an acceleration of payments in violation of Code Section 409A. 7.4 Effective
Date. A modification election submitted in accordance with this Article VII is
irrevocable upon receipt by the Committee and becomes effective 12 months after
such date. 7.5 Effect on Accounts. An election to modify a Payment Schedule is
specific to the Account or payment event to which it applies, and shall not be
construed to affect the Payment Schedules of any other Accounts. ARTICLE VIII
Valuation of Account Balances; Investments 8.1 Valuation. Deferrals shall be
credited to appropriate Accounts on the date such Compensation would have been
paid to the Participant absent the Compensation Deferral Agreement. Company
Contributions shall be credited to the Retirement/Termination Account at the
times determined by the Committee. Valuation of Accounts shall be performed
under procedures approved by the Committee. 8.2 Earnings Credit. Each Account
will be credited with Earnings on each Business Day, based upon the
Participant’s investment allocation among a menu of investment options selected
in advance by the Committee, in accordance with the provisions of this Article
VIII (“investment allocation”). 8.3 Investment Options. Investment options will
be determined by the Committee. The Committee, in its sole discretion, shall be
permitted to add or remove investment options from the Plan menu from time to
time, provided that any such additions or removals of investment options shall
not be effective with respect to any period prior to the effective date of such
change. Notwithstanding anything to the contrary in this Section 8.3, Section
8.4 or Section 8.5, RSU Retirement/Termination Accounts will automatically be
deemed invested in the common stock of the Company. RSU Retirement/Termination
Accounts will be entitled to dividend equivalents as follows: Prior to the
vesting of the restricted stock units deferred into the RSU
Retirement/Termination Accounts, the Company may pay dividend equivalents on a
current basis to Participants equal to the per share amount of any dividends
paid on the Company’s common stock during such time, and following the vesting
of the restricted stock units deferred into the RSU Retirement/Termination
Accounts, each deferred restricted stock unit will be credited with dividend
equivalents equal to the per share amount of any dividends paid on the Page 16
of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan019.jpg]
Wabash National Corporation Supplemental Plan common stock of the Company during
such post-vesting period (“Dividend Equivalents”). 8.4 Investment Allocations. A
Participant’s investment allocation constitutes a deemed, not actual, investment
among the investment options comprising the investment menu. At no time shall a
Participant have any real or beneficial ownership in any investment option
included in the investment menu, nor shall the Participating Employer or any
trustee acting on its behalf have any obligation to purchase actual securities
as a result of a Participant’s investment allocation. A Participant’s investment
allocation shall be used solely for purposes of adjusting the value of a
Participant’s Account Balances. A Participant shall specify an investment
allocation for each of his Accounts in accordance with procedures established by
the Committee. Allocation among the investment options must be designated in
increments of 1 %. The Participant’s investment allocation will become effective
on the same Business Day or, in the case of investment allocations received
after a time specified by the Committee, the next Business Day. A Participant
may change an investment allocation on any Business Day, both with respect to
future credits to the Plan and with respect to existing Account Balances, in
accordance with procedures adopted by the Committee. Changes shall become
effective on the same Business Day or, in the case of investment allocations
received after a time specified by the Committee, the next Business Day, and
shall be applied prospectively. 8.5 Unallocated Deferrals and Accounts. If the
Participant fails to make an investment allocation with respect to an Account,
such Account shall be invested in an investment option, the primary objective of
which is the preservation of capital, as determined by the Committee. ARTICLE IX
Administration 9.1 Plan Administration. This Plan shall be administered by the
Committee which shall have discretionary authority to make, amend, interpret and
enforce all appropriate rules and regulations for the administration of this
Plan and to utilize its discretion to decide or resolve any and all questions,
including but not limited to eligibility for benefits and interpretations of
this Plan and its terms, as may arise in connection with the Plan. Claims for
benefits shall be filed with the Committee and resolved in accordance with the
claims procedures in Article XII. 9.2 Administration Upon Change in Control.
Upon a Change in Control, the Committee, as constituted immediately prior to
such Change in Control, shall continue to act as the Committee. The individual
who was the Chief Executive Officer of the Company (or if such person is unable
or unwilling to act, the next highest ranking officer) prior to the Change in
Control shall have the authority (but shall not be obligated) to appoint an
independent third party to act as the Committee. Page 17 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan020.jpg]
Wabash National Corporation Supplemental Plan Upon such Change in Control, the
Company may not remove the Committee, unless 2/3rds of the members of the Board
of Directors of the Company and a majority of Participants and Beneficiaries
with Account Balances consent to the removal and replacement Committee.
Notwithstanding the foregoing, neither the Committee nor the officer described
above shall have authority to direct investment of trust assets under any rabbi
trust described in Section 11.2. The Participating Employer shall, with respect
to the Committee identified under this Section, (i) pay all reasonable expenses
and fees of the Committee, (ii) indemnify the Committee (including individuals
serving as Committee) against any costs, expenses and liabilities including,
without limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee hereunder, except with respect to matters resulting
from the Committee’s gross negligence or willful misconduct and (iii) supply
full and timely information to the Committee on all matters related to the Plan,
any rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require. 9.3 Withholding. The Participating Employer shall have the
right to withhold from any payment due under the Plan (or with respect to any
amounts credited to the Plan) any taxes required by law to be withheld in
respect of such payment (or credit). Withholdings with respect to amounts
credited to the Plan shall be deducted from Compensation that has not been
deferred to the Plan. 9.4 Indemnification. The Participating Employers shall
indemnify and hold harmless each employee, officer, director, agent or
organization, to whom or to which are delegated duties, responsibilities, and
authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Committee and its agents, against all
claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon him or it (including but not limited to reasonable attorney
fees) which arise as a result of his or its actions or failure to act in
connection with the operation and administration of the Plan to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty,
or expense is not paid for by liability insurance purchased or paid for by the
Participating Employer. Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or its actions or
failure to act are due to gross negligence or willful misconduct or for any such
amount incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise. 9.5
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company. 9.6 Binding Decisions or Actions. The decision
or action of the Committee in respect of any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan. Page 18 of 28
4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan021.jpg]
Wabash National Corporation Supplemental Plan ARTICLE X Amendment and
Termination 10.1 Amendment and Termination. The Company may at any time and from
time to time amend the Plan or may terminate the Plan as provided in this
Article X. Each Participating Employer may also terminate its participation in
the Plan. 10.2 Amendments. The Company, by action taken by its Board of
Directors, may amend the Plan at any time and for any reason, provided that any
such amendment shall not reduce the vested Account Balances of any Participant
accrued as of the date of any such amendment or restatement (as if the
Participant had incurred a voluntary Separation from Service on such date) or
reduce any rights of a Participant under the Plan or other Plan features with
respect to Deferrals made prior to the date of any such amendment or restatement
without the consent of the Participant. The Board of Directors of the Company
may delegate to the Committee the authority to amend the Plan without the
consent of the Board of Directors for the purpose of (i) conforming the Plan to
the requirements of law, (ii) facilitating the administration of the Plan, (iii)
clarifying provisions based on the Committee’s interpretation of the document
and (iv) making such other amendments as the Board of Directors may authorize.
10.3 Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3G)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI. 10.4 Accounts Taxable Under Code Section 409A.
The Plan is intended to constitute a plan of deferred compensation that meets
the requirements for deferral of income taxation under Code Section 409A. The
Committee, pursuant to its authority to interpret the Plan, may sever from the
Plan or any Compensation Deferral Agreement any provision or exercise of a right
that otherwise would result in a violation of Code Section 409A. ARTICLE XI
Informal Funding 11.1 General Assets. Obligations established under the terms of
the Plan may be satisfied from the general funds of the Participating Employers,
or a trust described in this Article XI. No Participant, spouse or Beneficiary
shall have any right, title or interest whatever in assets of the Participating
Employers. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Participating Employers and any Employee,
spouse, or Beneficiary. To the extent that any person acquires a right to
receive payments hereunder, such rights are no greater than the right of an
unsecured general creditor of the Participating Employer. 11.2 Rabbi Trust. A
Participating Employer may, in its sole discretion, establish a grantor trust,
commonly known as a rabbi trust, as a vehicle for accumulating assets to pay
Page 19 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan022.jpg]
Wabash National Corporation Supplemental Plan benefits under the Plan. Payments
under the Plan may be paid from the general assets of the Participating Employer
or from the assets of any such rabbi trust. Payment from any such source shall
reduce the obligation owed to the Participant or Beneficiary under the Plan.
ARTICLE XII Claims 12.1 Filing a Claim. Any controversy or claim arising out of
or relating to the Plan shall be filed in writing with the Committee which shall
make all determinations concerning such claim. Any claim filed with the
Committee and any decision by the Committee denying such claim shall be in
writing and shall be delivered to the Participant or Beneficiary filing the
claim (the “Claimant”). (a) In General. Notice of a denial of benefits (other
than Disability benefits) will be provided within ninety (90) days of the
Committee’s receipt of the Claimant’s claim for benefits. If the Committee
determines that it needs additional time to review the claim, the Committee will
provide the Claimant with a notice of the extension before the end of the
initial ninety (90) day period. The extension will not be more than ninety (90)
days from the end of the initial ninety (90) day period and the notice of
extension will explain the special circumstances that require the extension and
the date by which the Committee expects to make a decision. (b) Disability
Benefits. Notice of denial of Disability benefits will be provided within
forty-five (45) days of the Committee’s receipt of the Claimant’s claim for
Disability benefits. If the Committee determines that it needs additional time
to review the Disability claim, the Committee will provide the Claimant with a
notice of the extension before the end of the initial forty-five (45) day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
thirty (30) days. If such an additional extension is necessary, the Committee
shall notify the Claimant prior to the expiration of the initial thirty (30) day
extension. Any notice of extension shall indicate the circumstances
necessitating the extension of time, the date by which the Committee expects to
furnish a notice of decision, the specific standards on which such entitlement
to a benefit is based, the unresolved issues that prevent a decision on the
claim and any additional information needed to resolve those issues. A Claimant
will be provided a minimum of forty-five (45) days to submit any necessary
additional information to the Committee. In the event that a thirty (30) day
extension is necessary due to a Claimant’s failure to submit information
necessary to decide a claim, the period for furnishing a notice of decision
shall be tolled from the date on which the notice of the extension is sent to
the Claimant until the earlier of the date the Claimant responds to the request
for additional information or the response deadline. Page 20 of 28
4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan023.jpg]
Wabash National Corporation Supplemental Plan (c) Contents of Notice. If a claim
for benefits is completely or partially denied, notice of such denial shall be
in writing and shall set forth the reasons for denial in plain language. The
notice shall (i) cite the pertinent provisions of the Plan document and (ii)
explain, where appropriate, how the Claimant can perfect the claim, including a
description of any additional material or information necessary to complete the
claim and why such material or information is necessary. The claim denial also
shall include an explanation of the claims review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse decision
on review. In the case of a complete or partial denial of a Disability benefit
claim, the notice shall provide a statement that the Committee will provide to
the Claimant, upon request and free of charge, a copy of any internal rule,
guideline, protocol, or other similar criterion that was relied upon in making
the decision and shall include (A) an explanation of the basis for disagreeing
with or not following (x) the views presented by the Claimant to the Plan of
health care professionals treating the Claimant and vocational professionals who
evaluated the Claimant; (y) the views of medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with a Claimant's
adverse benefit determination, without regard to whether the advice was relied
upon in making the benefit determination; and (z) a disability determination
regarding the claimant presented by the Claimant to the Plan made by the Social
Security Administration; (B) if the adverse benefit determination is based on a
medical necessity or experimental treatment or similar exclusion or limit,
either an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the Claimant's medical
circumstances, or a statement that such explanation will be provided free of
charge upon request; (C) either the specific internal rules, guidelines,
protocols, standards or other similar criteria of the Plan relied upon in making
the adverse determination or, alternatively, a statement that such rules,
guidelines, protocols, standards or other similar criteria of the Plan do not
exist; and (D) a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant's claim for benefits.
12.2 Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the information
(i) was relied upon in making a benefits determination, (ii) was submitted,
considered or generated in the course of making a benefits decision regardless
of whether it was relied upon to make the decision, or (iii) demonstrates
compliance with administrative processes and safeguards established for making
benefit decisions. The Page 21 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan024.jpg]
Wabash National Corporation Supplemental Plan Appeals Committee may, in its sole
discretion and if it deems appropriate or necessary, decide to hold a hearing
with respect to the claim appeal. (a) In General. Appeal of a denied benefits
claim (other than a Disability benefits claim) must be filed in writing with the
Appeals Committee no later than sixty (60) days after receipt of the written
notification of such claim denial. The Appeals Committee shall make its decision
regarding the merits of the denied claim within sixty (60) days following
receipt of the appeal (or within one hundred and twenty (120) days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination. (b) Disability Benefits. Appeal of a
denied Disability benefits claim must be filed in writing with the Appeals
Committee no later than one hundred eighty (180) days after receipt of the
written notification of such claim denial. The review shall be conducted by the
Appeals Committee (exclusive of the person who made the initial adverse decision
or such person’s subordinate). In reviewing the appeal, the Appeals Committee
shall (i) not afford deference to the initial denial of the claim, (ii) consult
a medical professional who has appropriate training and experience in the field
of medicine relating to the Claimant’s disability and who was neither consulted
as part of the initial denial nor is the subordinate of such individual and
(iii) identify the medical or vocational experts whose advice was obtained with
respect to the initial benefit denial, without regard to whether the advice was
relied upon in making the decision. The Appeals Committee shall make its
decision regarding the merits of the denied claim within forty-five (45) days
following receipt of the appeal (or within ninety (90) days after such receipt,
in a case where there are special circumstances requiring extension of time for
reviewing the appealed claim). If an extension of time for reviewing the appeal
is required because of special circumstances, written notice of the extension
shall be furnished to the Claimant prior to the commencement of the extension.
The notice will indicate the special circumstances requiring the extension of
time and the date by which the Appeals Committee expects to render the
determination on review. Following its review of any additional information
submitted by the Claimant, the Appeals Committee shall render a decision on its
review of the denied claim. (c) Contents of Notice. If a benefits claim is
completely or partially denied on review, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language. Page 22 of
28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan025.jpg]
Wabash National Corporation Supplemental Plan The decision on review shall set
forth (i) the specific reason or reasons for the denial, (ii) specific
references to the pertinent Plan provisions on which the denial is based, (iii)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, or other
information relevant (as defined above) to the Claimant’s claim, and (iv) a
statement describing any voluntary appeal procedures offered by the plan and a
statement of the Claimant’s right to bring an action under Section 502(a) of
ERISA. (d) For the denial of a Disability benefit, the notice will also include
a discussion of the decision and (A) an explanation of the basis for disagreeing
with or not following (x) the views presented by the Claimant to the Plan of
health care professionals treating the Claimant and vocational professionals who
evaluated the Claimant; (y) the views of medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with a Claimant's
adverse benefit determination, without regard to whether the advice was relied
upon in making the benefit determination; and (z) a disability determination
regarding the claimant presented by the Claimant to the Plan made by the Social
Security Administration; (B) if the adverse benefit determination is based on a
medical necessity or experimental treatment or similar exclusion or limit,
either an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the Claimant's medical
circumstances, or a statement that such explanation will be provided free of
charge upon request; (C) either the specific internal rules, guidelines,
protocols, standards or other similar criteria of the Plan relied upon in making
the adverse determination or, alternatively, a statement that such rules,
guidelines, protocols, standards or other similar criteria of the Plan do not
exist; and (D) a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant's claim for benefits.
12.3 Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement. The Appeals Committee shall have the exclusive
authority at the appeals stage to interpret the terms of the Plan and resolve
appeals under the Claims Procedure. Each Participating Employer shall, with
respect to the Committee identified under this Section, (i) pay its
proportionate share of all reasonable expenses and fees of the Appeals
Committee, (ii) indemnify the Appeals Committee (including individual committee
members) against any costs, expenses and liabilities including, without
limitation, attorneys’ fees and expenses arising in connection with the
performance of the Appeals Committee hereunder, except with respect to matters
resulting from the Appeals Page 23 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan026.jpg]
Wabash National Corporation Supplemental Plan Committee’s gross negligence or
willful misconduct and (iii) supply full and timely information to the Appeals
Committee on all matters related to the Plan, any rabbi trust, Participants,
Beneficiaries and Accounts as the Appeals Committee may reasonably require. 12.4
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures. If a
Participant or Beneficiary prevails in a legal proceeding brought under the Plan
to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance. 12.5 Discretion
of Appeals Committee. All interpretations, determinations and decisions of the
Appeals Committee with respect to any claim shall be made in its sole
discretion, and shall be final and conclusive. 12.6 Arbitration. (a) Prior to
Change in Control. If, prior to a Change in Control, any claim or controversy
between a Participating Employer and a Participant or Beneficiary is not
resolved through the claims procedure set forth in Article XII, such claim shall
be submitted to and resolved exclusively by expedited binding arbitration by a
single arbitrator. Arbitration shall be conducted in accordance with the
following procedures: The complaining party shall promptly send written notice
to the other party identifying the matter in dispute and the proposed remedy.
Following the giving of such notice, the parties shall meet and attempt in good
faith to resolve the matter. In the event the parties are unable to resolve the
matter within twenty one (21) days, the parties shall meet and attempt in good
faith to select a single arbitrator acceptable to both parties. If a single
arbitrator is not selected by mutual consent within ten (10) Business Days
following the giving of the written notice of dispute, an arbitrator shall be
selected from a list of nine persons each of whom shall be an attorney who is
either engaged in the active practice of law or recognized arbitrator and who,
in either event, is experienced in serving as an arbitrator in disputes between
employers and employees, which list shall be provided by the main office of
either JAMS, the American Arbitration Association (“AAA”) or the Federal
Mediation and Conciliation Service. If, Page 24 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan027.jpg]
Wabash National Corporation Supplemental Plan within three Business Days of the
parties’ receipt of such list, the parties are unable to agree on an arbitrator
from the list, then the parties shall each strike names alternatively from the
list, with the first to strike being determined by the flip of a coin. After
each party has had four strikes, the remaining name on the list shall be the
arbitrator. If such person is unable to serve for any reason, the parties shall
repeat this process until an arbitrator is selected. Unless the parties agree
otherwise, within sixty (60) days of the selection of the arbitrator, a hearing
shall be conducted before such arbitrator at a time and a place agreed upon by
the parties. In the event the parties are unable to agree upon the time or place
of the arbitration, the time and place shall be designated by the arbitrator
after consultation with the parties. Within thirty (30) days of the conclusion
of the arbitration hearing, the arbitrator shall issue an award, accompanied by
a written decision explaining the basis for the arbitrator’s award. In any
arbitration hereunder, the Participating Employer shall pay all administrative
fees of the arbitration and all fees of the arbitrator, except that the
Participant or Beneficiary may, if he/she/it wishes, pay up to one-half of those
amounts. Each party shall pay its own attorneys’ fees, costs, and expenses,
unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation. The parties shall be entitled to discovery as follows: Each party
may take no more than three depositions. The Participating Employer may depose
the Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator. The decision of the arbitrator shall be final,
binding, and non-appealable, and may be enforced as a final judgment in any
court of competent jurisdiction. This arbitration provision of the Plan shall
extend to claims against any parent, subsidiary, or affiliate of each party,
and, when acting within such capacity, any Page 25 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan028.jpg]
Wabash National Corporation Supplemental Plan officer, director, shareholder,
Participant, Beneficiary, or agent of any party, or of any of the above, and
shall apply as well to claims arising out of state and federal statutes and
local ordinances as well as to claims arising under the common law or under this
Plan. Notwithstanding the foregoing, and unless otherwise agreed between the
parties, either party may apply to a court for provisional relief, including a
temporary restraining order or preliminary injunction, on the ground that the
arbitration award to which the applicant may be entitled may be rendered
ineffectual without provisional relief. Any arbitration hereunder shall be
conducted in accordance with the Federal Arbitration Act: provided, however,
that, in the event of any inconsistency between the rules and procedures of the
Act and the terms of this Plan, the terms of this Plan shall prevail. If any of
the provisions of this Section 12.6(a) are determined to be unlawful or
otherwise unenforceable, in the whole part, such determination shall not affect
the validity of the remainder of this section and this section shall be reformed
to the extent necessary to carry out its provisions to the greatest extent
possible and to insure that the resolution of all conflicts between the parties,
including those arising out of statutory claims, shall be resolved by neutral,
binding arbitration. If a court should find that the provisions of this Section
12.6(a) are not absolutely binding, then the parties intend any arbitration
decision and award to be fully admissible in evidence in any subsequent action,
given great weight by any finder of fact and treated as determinative to the
maximum extent permitted by law. The parties do not agree to arbitrate any
putative class action or any other representative action. The parties agree to
arbitrate only the claims(s) of a single Participant or Beneficiary. (b) Upon
Change in Control. If, upon the occurrence of a Change in Control, any dispute,
controversy or claim arises between a Participant or Beneficiary and the
Participating Employer out of or relating to or concerning the provisions of the
Plan, such dispute, controversy or claim shall be finally settled by a court of
competent jurisdiction which, notwithstanding any other provision of the Plan,
shall apply a de novo standard of review to any determination made by the
Company or its Board of Directors, a Participating Employer, the Committee, or
the Appeals Committee. ARTICLE XIII General Provisions 13.1 Anti-assignment
Rule. No interest of any Participant, spouse or Beneficiary under this Plan and
no benefit payable hereunder shall be assigned as security for a loan, and any
such purported assignment shall be null, void and of no effect, nor shall any
such interest or any such benefit be subject in any manner, either voluntarily
or involuntarily, to Page 26 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan029.jpg]
Wabash National Corporation Supplemental Plan anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(l)(B)). 13.2 No
Legal or Equitable Rights or Interest. No Participant or other person shall have
any legal or equitable rights or interest in this Plan that are not expressly
granted in this Plan. Participation in this Plan does not give any person any
right to be retained in the service of the Participating Employer. The right and
power of a Participating Employer to dismiss or discharge an Employee is
expressly reserved. The Participating Employers make no representations or
warranties as to the tax consequences to a Participant or a Participant’s
beneficiaries resulting from a deferral of income pursuant to the Plan. 13.3 No
Employment Contract. Nothing contained herein shall be construed to constitute a
contract of employment between an Employee and a Participating Employer. 13.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to: WABASH NATIONAL CORPORATION
ATTN: SENIOR VICE PRESIDENT, CHIEF HUMAN RESOURCES OFFICER 1000 SAGAMORE PARKWAY
SOUTH LAFAYETTE IN 47905 Any notice or filing required or permitted to be given
to a Participant under this Plan shall be sufficient if in writing or
hand-delivered, or sent by mail to the last known address of the Participant.
13.5 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control. 13.6 Invalid or Unenforceable Provisions. If
any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof and
the Committee may elect in its sole discretion to construe such invalid or
unenforceable provisions in a manner that conforms to applicable law or as if
such provisions, to the extent invalid or unenforceable, had not been included.
13.7 Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed Page 27 of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 
[wncsupplementalplan030.jpg]
Wabash National Corporation Supplemental Plan checks and may discontinue making
future payments until contact with the payee is restored. 13.8 Facility of
Payment to a Minor. If a distribution is to be made to a minor, or to a person
who is otherwise incompetent, then the Committee may, in its discretion, make
such distribution (i) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence, or (ii) to the
conservator or committee or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Committee,
the Company, and the Plan from further liability on account thereof 13.9
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Delaware shall govern the construction and administration of the Plan. IN
WITNESS WHEREOF, the undersigned executed this Plan as of the 12th day of June,
2020, to be effective as of the Effective Date. Wabash National Corporation By:
M. Kristin Glazner (Print Name) Its: Senior Vice President, General Counsel and
Chief Human (Title) Resources Officer /s/ M. Kristin Glazner (Signature) Page 28
of 28 4852-8996-9850.2



--------------------------------------------------------------------------------



 